Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-15-00054-CV

                             IN THE INTEREST OF S.H., a Child

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00641
                      Honorable Charles E. Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s judgment is affirmed.
It is ORDERED that no costs shall be assessed against appellant in relation to this appeal.

       SIGNED July 1, 2015.


                                                  _____________________________
                                                  Jason Pulliam, Justice